TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 23, 2014



                                     NO. 03-13-00831-CV


                         D. Houston, Inc. d/b/a Treasures, Appellant

                                                v.

    Texas Alcoholic Beverage Commission, and Sherry Cook, Administrator, Appellees




        APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on November 12, 2013. D.

Houston, Inc. d/b/a Treasures has filed a motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in

this Court and the court below.